Matter of Martinez v City of New York (2014 NY Slip Op 07755)





Matter of Martinez v City of New York


2014 NY Slip Op 07755


Decided on November 13, 2014


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on November 13, 2014

Gonzalez, P.J., Tom, Acosta, Gische, JJ.


13464 2342/13 -3658

[*1] In re Moises Martinez, Petitioner,
vThe City of New York, et al., Respondents.


Moises Martinez, petitioner pro se.
Robert T. Johnson, District Attorney, Bronx (Melanie A. Sarver of counsel), for Robert T. Johnson, respondent.
Eric T. Schneiderman, Attorney General, New York (Michael A. Berg of counsel), for Hon. Judith Lieb, respondent.

The above-named petitioner having presented an application to this Court praying for an order, pursuant to article 78 of the Civil Practice Law and Rules,
Now, upon reading and filing the papers in said proceeding, and due deliberation having been had thereon,
It is unanimously ordered that the application be and the same hereby is denied and the petition dismissed, without costs or disbursements.
ENTERED: NOVEMBER 13, 2014
CLERK